DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 and 19 are objected to because of the following informalities:  
In claim 1, line 12, it appears that “coveres” should be replaced with --covers--.
In claim 7, line 1, it appears that there should be a space between the words “whereinthe” to --wherein the--.
In claim 11, line 2, it appears that “materail” should be replaced with --material--.
In claim 17, line 1, it appears that there should be a space between the words “whereina” to --wherein a--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "substantially" in claim 3 is a relative term, which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If Applicant intends any particular surface of the conductive portion with respect to the surface of the filling portion, it should be clearly recited.
Claim 8 recites the limitation "the driving resistor" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the term “ the driving resistor” would be treated as “the driving transistor”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2005/0082534).

Re claim 1, Kim et al. disclose a base substrate (300); a driving transistor (310/320/330) on the base substrate; an insulating layer (355) on the driving transistor, the insulating layer comprising a via hole above a first electrode of the driving transistor; a conductive portion (363) on the insulating layer (355), the conductive portion (363) electrically connected to the first electrode (345) of the driving transistor through the via hole (Fig. 3); and a light emitting device on the conductive portion (363) and electrically connected to the conductive portion (363), wherein the light emitting device is above the via hole, and an orthographic projection of the light emitting device on the base substrate covers an orthographic projection of the via hole on the base substrate (Fig. 3).
Re claim 2, Kim et al. further comprising a filling portion (367) on the conductive portion (363) and filled in the via hole, wherein the light emitting device is on the filling portion (Fig. 3).
Re claim 3, Kim et al. disclose wherein a surface of a part of the conductive portion (363) opposite from the base substrate outside an area where the via hole is located 1s substantially flush with a surface of the filling portion (367) in the via hole opposite from the base substrate (300) (Fig. 3).
Re claim 4, Kim et al. disclose wherein the light emitting device comprises an anode layer (370), a light emitting function layer (380), and a cathode layer (390) sequentially on the filling portion (367) and the conductive portion (363); and an 
Re claim 5, Kim et al. disclose wherein the orthographic projection of the anode layer (370) on the base substrate (300) completely overlaps an orthographic projection of the conductive portion (363) on the base substrate (300).
Re claim 6, Kim et al. further disclose comprising a pixel defining layer (375), wherein an orthographic projection of the open area of the pixel defining layer (375) on the base substrate (300) covers the orthographic projection of the via hole (filled by 367) on the base substrate (300).
Re claim 7, Kim et al. disclose wherein the orthographic projection of the anode layer (370) on the base substrate (300) covers the orthographic projection of the open area of the pixel defining layer (375) on the base substrate (300).
Re claim 8, Kim et al. disclose wherein an orthographic projection of the filling portion (367) on the base substrate (300) overlaps an orthographic projection of the driving transistor on the base substrate (300), and the orthographic projection of the open area of the pixel defining layer (375) overlaps the orthographic projection of the driving transistor on the base substrate (300).
Re claim 10, claim 10 depends on claim 9, which there’s no “filling portion” (antecedent basis noted above).  For purposes of examination, claim 10 depends on claim 2. Therefore,  Kim et al. discloses wherein the filling portion (367) comprises a resin material (page 3, claim 4).


Re claim 19, Kim et al. disclose a display panel, comprising the array substrate according to claim 1 (as described in claim 1 above and [0003]).
Re claim 20, Kim et al. disclose a display apparatus, comprising the display panel of claim 19 (as described in claim 1 above and [0003]).

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (CN109037282).
Re claim 1, Cheng discloses a base substrate (1); a driving transistor (2) on the base substrate; an insulating layer (27/3) on the driving transistor, the insulating layer comprising a via hole (filled by 51) above a first electrode (26) of the driving transistor; a conductive portion (51) on the insulating layer (27/3), the conductive portion (51) electrically connected to the first electrode (26) of the driving transistor through the via hole (Fig. 3); and a light emitting device (5) on the conductive portion (51) and electrically 
Re claim 9, Cheng discloses wherein the insulating layer comprises a passivation layer (27) and a resin layer (3) sequentially on the driving transistor (Fig. 3, [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claims 1-8, 10, 15, 19 and 20 above, and further in view of Cheng (CN109037282).
Re claim 11, Kim et al. do not specifically disclose wherein the resin layer of the insulating layer comprises a first photoresist, the resin materail of the filling portion comprising a second photoresist, and the first photoresist is one of a positive photoresist 
The Examiner takes official notice that the use of a resin as a photoresist its well known in the art before the effective filing date of the claimed invention.  Therefore, it would have been obvious to one of ordinary skill in the art to use the resin in Kim et al. as a photoresist for its own intended purpose.  Furthermore, the use of positive or negative photoresist is a matter of design choice depending on the materials and results to be achieved.  It would have been within the scope of one of ordinary skill in the art to combine the teachings of Kim et al. to enable the resin material of Kim et al. to be the same according to the teachings of the  known art because one of ordinary skill in the art would have been motivated to look to alternative suitable materials for the disclosed resin material of Lee et al. and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.
Re claim 12, Cheng discloses wherein the via hole comprises a first via hole in the passivation layer (27) and a second via hole in the resin layer (3) (Fig. 3). Kim et al. shows wherein a diameter at the bottom of the via is smaller than a diameter of the via at the top of the via.
One of ordinary skill in the art would have been led to the recited diameters through routine experimentation to achieve a desired device dimension and device associated characteristics.  
            In addition, the selection of diameters, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without 
         Note that the specification contains no disclosure of either the critical nature of the claimed diameters or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen diameters or upon another variable recited in a claim, the Applicant must show that the chosen diameters are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 13, Kim et al. disclose wherein the conductive portion (363) is on side walls of the first via hole and the second via hole (Fig. 3).
	Re claim 16, Kim et al. disclose wherein forming the light emitting device electrically connected to the conductive portion on the filling portion and the conductive portion comprises: forming an anode layer (370), a light emitting functional layer (380) and a cathode layer (390) sequentially on the filling portion (367) and the conductive portion (363), 
Kim et al. does not disclose wherein the anode layer (370) and the conductive portion (363) are formed by a same first mask, and the light emitting functional layer is 
	Re claim 17, Kim et al. disclose wherein a surface of a part of the conductive portion (363) opposite from the base substrate (300) outside an area where the via hole is located is flush with a surface of the filling portion (367) in the via hole opposite from the base substrate (300).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claims 1-8, 10, 15, 19 and 20 above, and further in view of Shen (CN103792746).
Kim et al. does not disclose wherein the array substrate comprises a plurality of light emitting devices arranged in an array; and a space between two adjacent rows of the light emitting devices comprises a driving transistor for driving one of the two adjacent rows of light emitting devices and another driving transistor for driving the other one of the two adjacent rows of light emitting devices.
Shen discloses wherein the array substrate comprises a plurality of light emitting devices arranged in an array; and a space between two adjacent rows of the light emitting 
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim et al. and Shen to enable array substrate of Kim et al. to modify by the teachings of Shen  in order to form a complete array substrate structure with its own driving transistors.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein forming the insulating layer and the filling portion comprises: performing an exposing and developing process on the insulating layer using a second mask to form a pattern of the insulating layer having the via hole, thereby forming a resin layer, wherein a photoresist coated before the insulating layer is exposed and developed is a first photoresist; forming a resin film layer on a side of the insulating layer opposite from the base substrate; and performing another exposing and developing process on the resin film layer using the second mask to form a pattern of the filling portion in the via hole, 

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 7,692,197 B2 and US 2019/0377445 A1 disclose a similar configuration of an array substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        September 9, 2021